DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 3-12 are pending of which claims 1, 7 and 12 are in independent form. 
	Claims 1, 3-12 are rejected under 35 U.S.C. 103.

Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive.

Applicant’s Argument:
Applicant argues, on pages 3-8 of the “Remarks”, that “Cosgrove and Lawless fail to disclose, “converting the database schema into Data-Translate Markup Lanquage (DTML)” and "providing, by the processor, the XML formatted database schema to a Data- Translate Markup Language (DTML) executer to translate, wherein translating comprises, selecting, by the DTML executer, one of an Off the shelf DTML data adaptor and a Custom/Social data adaptor for translating the heterogeneous dataset into the homogeneous dataset"”.

	Examiner’s Response:
Examiner respectfully disagrees; the combination of Cosgrove, Lawless and McNair clearly teaches, converting, by a conversion module, the database schema into Data-Translate Markup Language (DTML) (Cosgrove: The data aggregator 110 generates an XML-based section 206 based on 
providing, by the processor, the XML formatted database schema to a Data- Translate Markup Language (DTML) executer to translate (Cosgrove: The request contains a definition for the custom attribute(s) to be added. The definition comprises structured information (e.g., custom attribute properties) about the custom attribute(s) used by the data aggregator to create or update tables used by an ETL application to incorporate the custom attribute into the ETL process. The definition may be encoded in a request body or attached with the request. The definition may be encoded in various formats such as XML, JSON, "application/x-www-form-urlencoded", etc. For example, if the definition is encoded in XML, the definition elements of the custom attribute may be expressed as document elements. For example, if the definition is encoded in XML, the definition elements may be expressed as elements in the XML document. In another example, if the definition is encoded in JSON format, the definition elements may be expressed as objects ¶ [0029]. Also see ¶ [0041] and [0050]);
wherein the translating comprises: selecting, by the DTML executer, one of an Off the shelf DTML data adaptor (Cosgrove: Off the shelf ETL applications have default functionality out of the box ¶ [0011]);
and a Custom/Social data adaptor f or translating the heterogeneous dataset into the homogeneous dataset (Lawless: These APIs provide bridges for connectivity, extraction, and translation by creating homogeneous data representations for heterogeneous and disparate data sources ¶ [0069]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cosgrove, JR.; David William et al. (US 20180218052 A1) [Cosgrove] in view of Lawless; Oliver Charles et al. (US 20070168228 A1) [Lawless] in view of McNAIR; DOUGLAS S. et al. (US 20170124269 A1) [McNair].

	Regarding claims 1, 7 and 12, Cosgrove discloses, a method for translating data, extracted from disparate data sources, in accordance with a database schema to provide meaningful information, the method comprising: defining, by a processor, a database schema in order to extract meaningful information pertaining to a specific use-case (An extensible ETL framework can be designed with components/elements that add and manage request driven customizations to a database and that allow 
extracting, by the processor, heterogeneous dataset from the one or more disparate data sources by using at least one data extraction technique (ETL [abstract], ¶ [0006]-[0009], [0012], [0014]. An extraction, transformation, and loading ( ETL) process extracts data from homogeneous or heterogeneous sources, transforms the format of the extracted data to conform to a specified model and schema, and loads the transformed data into a target system (e.g., data warehouse). An ETL process is used to efficiently migrate data from various sources to a unified central repository ¶ [0002]); 
providing, by the processor, the XML formatted database schema to a Data- Translate Markup Language (DTML) executer for translating (ETL [abstract], ¶ [0006]-[0009], [0012], [0014]. An extraction, transformation, and loading ( ETL) process extracts data from homogeneous or heterogeneous sources, transforms the format of the extracted data to conform to a specified model and schema, and loads the transformed data into a target system (e.g., data warehouse). An ETL process is used to efficiently migrate data from various sources to a unified central repository ¶ [0002]. The request contains a definition for the custom attribute(s) to be added. The definition comprises structured information (e.g., custom attribute properties) about the custom attribute(s) used by the data aggregator to create or update tables used by an ETL application to incorporate the custom 
wherein the translating comprises: selecting, by the DTML executer, one of an Off the shelf DTML data adaptor (Off the shelf ETL applications have default functionality out of the box ¶ [0011]);
storing, by the processor, the homogeneous dataset at a specific location so the homogeneous dataset further used for data analytics in order to deduce meaningful information pertaining to the specific use-case (An extraction, transformation, and loading (ETL) process extracts data from homogeneous or heterogeneous sources, transforms the format of the extracted data to conform to a specified model and schema, and loads the transformed data into a target system (e.g., data warehouse). An ETL process is used to efficiently migrate data from various sources to a unified central repository. Data consolidated in a unified central repository are commonly used in business intelligence applications ¶ [0002]).
 However Cosgrove does not explicitly facilitates determining, by the processor, one or more disparate data sources pertinent to extract the meaningful information associated to the specific user-case; and translating, by the DTML executer, the heterogeneous dataset into the homogeneous dataset by using at least one data adapter, wherein the heterogeneous dataset is translated to perform data analytics on the homogeneous dataset in order to provide the meaningful information pertaining to the specific use-case; and a Custom/Social data adaptor for translating the heterogeneous dataset into the homogeneous dataset.
determining, by the processor, one or more disparate data sources pertinent to extract the meaningful information associated to the specific user-case (It does so by (i) enabling the user to set up a user account in order to access their source prescription data, (ii) aggregating prescription data from a number of disparate sources so that the user's account is both complete and continually updated, (iii) automatically scheduling prescribed doses to be taken by superimposing the user's source dosing indications with his or her selected hourly/daily schedule ¶ [0032]. These APIs provide bridges for connectivity, extraction, and translation by creating homogeneous data representations for heterogeneous and disparate data sources ¶ [0069]); 
converting, by a conversion module, the database schema into Data-Translate Markup Language (DTML) (Extracting and integrating data from heterogeneous database environments presents a number of data access challenges related to the disparate number of technologies used in each system. As a result, system integration with multiple primary databases may be effected within the secondary database system program module through one or more of the following data integration methods which use data abstraction, loose application couplings, application programming interfaces, technology bridges, middleware, objects, and other protocols and technologies ¶ [0065]-[0066]. These APIs provide bridges for connectivity, extraction, and translation by creating homogeneous data representations for heterogeneous and disparate data sources 0182 [0069]);
and a Custom/Social data adaptor for translating the heterogeneous dataset into the homogeneous dataset (These APIs provide bridges for connectivity, extraction, and translation by creating homogeneous data representations for heterogeneous and disparate data sources ¶ [0069]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Lawless’ system would have allowed Cosgrove to facilitate determining, by the processor, one or more disparate data sources pertinent to extract the meaningful information associated to the specific user-case; and translating, by the DTML executer, the 
However neither Cosgrove nor Lawless explicitly facilitates wherein disparate data sources are unstructured data sources and structured data sources, wherein the one or more disparate data sources comprise raw data stored in distributed locations and include one of logs, relational data sources, forums, and social networking websites.
McNair discloses, wherein disparate data sources are unstructured data sources and structured data sources (By way of background and not limitation, discovery of new knowledge can be determined from data, which may come from various data sources, such as data source 1 through data source N and including diverse data sources of unstructured data. At a high level, embodiments of mapping service 3100 facilitate discovery of new knowledge by performing concept mapping on the data to determine structured data that may be codified with a standard clinical nomenclature. In some embodiments, as described further in connection to FIG. 3B, patient records from different data sources or systems are determined to have a probability of being records for the same patient, based on clinical and demographic attributes. Based on this probability, patient records are matched using a record linkage algorithm or agent, thereby generating an inner-operable longitudinal patient record, which may be identified or de-identified depending on the usage context ¶ [0090]. Mapping service 3100 receives data from one or more data sources 3110 and determines mapped content 3120. ... This list is not intending to be limiting and includes any source of information which may be used for purpose of wherein the one or more disparate data sources comprise raw data stored in distributed locations and include one of logs, relational data sources, forums, and social networking websites (Drawing data from multiple sources like HIE, EMR, Claims, and PBM databases, the agents can create or arrange a longitudinal person or patient record ¶ [0024], [0051] and [0056]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because McNair’s system would have allowed Cosgrove and Lawless to facilitate wherein disparate data sources are unstructured data sources and structured data sources, wherein the one or more disparate data sources comprise raw data stored in distributed locations and include one of logs, relational data sources, forums, and social networking websites. The motivation to combine is apparent in the Cosgrove and Lawless’ reference, because there is a need for a system for dynamically directing the care process for single and multi-conditions at key points in time to provide decision support using contextually intelligent aware components.

Regarding claims 3 and 8, the combination of Cosgrove, Lawless and McNair discloses, further comprises converting, by the processor, the database schema into a Data-Translate Markup Language (DTML), wherein the DTML is based on Executable Mark-up Language (XML) format or JavaScript Object Notation (JSON) format or any other format (Cosgrove: The data aggregator 110 generates an 

Regarding claims 4 and 9, the combination of Cosgrove, Lawless and McNair discloses, wherein the at least one data adapter is one of an Off the shelf DTML data adaptor and a custom data adaptor (Cosgrove: Off the shelf ETL applications have default functionality out of the box. Organizations are usually limited to the out of the box functionality. Anticipating the requirements of different organizations or the ways these organizations may utilize an ETL application in a rapidly changing business environment is difficult at best ¶ [0011]).

Regarding claims 5 and 10, the combination of Cosgrove, Lawless and McNair discloses, wherein the Off the shelf DTML data adaptor (Cosgrove: Off the shelf ETL applications have default functionality out of the box. Organizations are usually limited to the out of the box functionality. Anticipating the requirements of different organizations or the ways these organizations may utilize an ETL application in a rapidly changing business environment is difficult at best ¶ [0011]) is an in-built data configured to translate the heterogeneous dataset, extracted from the one or more disparate data sources, into the homogeneous dataset upon executing a query built in accordance with the database schema, and wherein the custom data adaptor is configured to translate the heterogeneous dataset based on an interface (Lawless: Extracting and integrating data from heterogeneous database environments presents a number of data access challenges related to the disparate number of 

Regarding claims 6 and 11, the combination of Cosgrove, Lawless and McNair discloses, wherein the translating further comprises: defining the one or more disparate data sources; defining metadata associated to the database schema in order to determine the heterogeneous dataset upon joining the one or more disparate data sources by using one or more join operators; transforming the heterogeneous dataset into a transformed heterogeneous dataset based on addition of at least one data column to the heterogeneous dataset; translating the transformed heterogeneous dataset into the homogeneous dataset by using one of the Off the shelf DTML data adaptor and the custom data adaptor; and visualizing the homogeneous dataset on a User Interface (UI) based on at least one mode defined by a user (Lawless: Data warehousing using extraction, transformation, and loading ( ETL) can be perceived architecturally as a tightly coupled approach because the data reside together in a single repository at query time. During the process of data migration, data from several sources is extracted, transformed, and loaded into a database or data warehouse where it may be queried with a single schema. The ETL meta data functional element is responsible for maintaining information about the movement and transformation of data, and the operation of the data warehouse. There are a number of homogenous or heterogeneous ETL architectures for integration with single or multiple data sources. Data migration and ETL can be done at several levels in the database architecture including at the repository, primary, or central database or data warehouse level, including sub-sets of the source .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






2/22/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154